




EMPLOYMENT AGREEMENT
THIS AGREEMENT (“Agreement”), by and between the Federal Home Loan Bank of Des
Moines, a federally chartered corporation (“Company”), and Steven T. Schuler
(“Executive”), is effective as of November 10, 2014 (the “Effective Date”). In
consideration of the mutual covenants set forth herein, the Company and the
Executive hereby agree as follows:


1. Employment. The Company hereby agrees to employ the Executive, and the
Executive agrees to serve the Company, in the capacity of Executive Vice
President and Chief Financial Officer in accordance with the terms and
conditions of this Agreement.


2. Period of Employment. The term of this Agreement shall be indefinite and
terminate according to the provisions in Section 10.


3. Executive Representations. Executive represents and warrants to the Company
that Executive is not bound by any restrictive covenants and has no prior or
other obligations or commitments of any kind that would in any way prevent,
restrict, hinder or interfere with Executive's acceptance of continued
employment or the performance of all duties and services hereunder to the
fullest extent of Executive's ability and knowledge.


4. Duties. During the Period of Employment, the Executive shall be employed as
the Company’s Executive Vice President and Chief Financial Officer with such
duties that are assigned from time to time as appropriate to such position.
While employed by the Company, Executive agrees to devote Executive’s full
business time and efforts exclusively on behalf of the Company and to
competently and diligently discharge Executive’s duties. Executive may (i) serve
on corporate, civic or charitable boards or committees and retain any
compensation earned thereby, (ii) deliver lectures and fulfill speaking
engagements and retain any compensation earned thereby, or (iii) manage personal
affairs, so long as such activities under clauses (i), (ii) and (iii) do not
interfere, in any substantive respect, with the Executive's responsibilities
hereunder or conflict in any material way with the business of the Company or
the Company's Code of Ethics or any other applicable policies.


5.
Compensation.



(a) Salary. During the Period of Employment, the Company shall pay the Executive
an annual base salary (the “Base Salary”) of $360,000 unless lowered as part of
a nondiscriminatory cost reduction plan applicable to the Company’s total
compensation budget, paid in accordance with the Company's payroll and
compensation practices. The Base Salary shall be reviewed annually by the Board
of Directors of the Company (the “Board”). Based upon such review, the Company
may increase the Executive's Base Salary, subject to the review of the Federal
Housing Finance Agency (“FHFA”) (or successor agency). Any increase in Base
Salary shall not serve to limit or reduce any other obligation to the Executive
under the Agreement.





1

--------------------------------------------------------------------------------




(b) Bonus Programs. The Executive shall be eligible to participate in all
incentive plans (“Incentive Plans”) approved from time to time by the Board.
Incentive targets and maximums that are set by the Board may increase or
decrease based upon market data and/or other studies conducted by the Company
and the Board, or based on the discretion of the Board. Subject to review by the
FHFA (or successor agency), the Executive’s target under an Incentive Plan that
is effective for 2013 or any year thereafter will not be set lower than 60% of
Base Salary except as a result of a board decision affecting all named executive
officers, such as a nondiscriminatory cost reduction plan applicable to the
Company’s total compensation budget.


6.Retirement Benefits. Executive shall be entitled to participate in the
Company’s retirement benefit programs, including any pension plan, 401(k) plan,
or benefit equalization plan established for senior executives.


7.Other Benefit Plans; Vacation. The Executive and his eligible family members
shall be entitled to participate in any group and/or executive life,
hospitalization or disability insurance plan, health program, vacation policy,
or other fringe benefits made available by the Company on terms generally
applicable to the Company's senior executives (each a “Company Benefit Plan”),
subject to the terms, conditions and limitations of such Company Benefit Plans.


8.Perquisites. The Company shall provide the Executive the following
perquisites, or as otherwise mutually agreed: financial planning not to exceed
$2,000.00 annually.


9.Regular Reimbursed Business Expenses. The Company shall promptly reimburse
Executive for all expenses and disbursements reasonably incurred by Executive in
the performance of his duties hereunder during the Period of Employment upon
proper submission in accordance with Company policy.


10.Termination. This Agreement and the Period of Employment shall terminate upon
the first to occur of any of the following events, and Executive shall receive
the benefits as set forth in the applicable subsection below.


(a)
Death, Disability or Qualifying Retirement. This Agreement and the Period of
Employment shall terminate automatically upon Executive's death.



In the event the Company determines in good faith that Executive has a
Disability (pursuant to the definition of “Disability” in subsection (i)(iv) of
this Section), it may give to Executive written notice of its intention to
terminate Executive's employment. Such notice shall be deemed the Notice of
Termination as defined in Section (i)(vi) of this Agreement. In such event,
Executive's employment with the Company shall terminate effective on the
thirtieth day after receipt by Executive of such Notice of Termination given at
any time after the Company has determined Executive has a Disability; provided
that, within the thirty (30) days after such

    
2


    



--------------------------------------------------------------------------------




receipt, Executive shall not have returned to full-time performance of
Executive's duties.


In addition, this Agreement and Executive’s Period of Employment shall cease
automatically upon a retirement date that qualifies for retirement under the
Incentive Plan in effect at the time of retirement, and that is mutually agreed
upon by Executive and the Company, in addition to other agreed-upon terms and
conditions that provide for an orderly transition (a “Qualifying Retirement”).


If Executive’s employment is terminated due to the Executive's death or
Disability, or due to a Qualifying Retirement, Executive shall receive the
following benefits:
 
(i) Base Salary accrued through the Date of Termination; plus


(ii) Any unpaid award(s) under any Incentive Plan in an amount equal to that
which Executive would have received in the year in which the Date of Termination
occurs; plus


(iii) An award as provided for under any Incentive Plan for the year in which
the Date of Termination occurs, prorated based on the number of full months the
Executive was employed in such year; plus


(iv) All accrued vacation through the Date of Termination; plus


(v) All other vested benefits under the terms of the Company's employee benefit
plans, subject to the terms of such plans; plus


(vi) To the extent not already paid to the Executive, an incentive award equal
to any unpaid awards from Incentive Plans covering periods prior to the one in
which the Date of Termination occurs; plus


(vii) Other coverage continuation rights that are available to such employees
upon death, Disability or retirement, as provided for under the terms of such
plans; plus


(viii) In the case of Executive’s Qualifying Retirement, any pro-rated award
that Executive would have been entitled to receive under the Integration
Performance Incentive Plan calculated by treating the date of Executive’s
Qualifying Retirement as his date of death.


Payment of all accrued amounts as set forth in this Section 10(a), other than
Incentive Plan award amounts, or payments under an Agreement Addendum, shall be
paid in lump sum within ten (10) days or no later than the first Company payroll
date on or after the Date of Termination.

    
3


    



--------------------------------------------------------------------------------




Payment of all Incentive Plan award amounts, if any, shall be paid as otherwise
provided under the applicable Incentive Plan.


(b) By the Company for Cause. During the Period of Employment, the Company may
terminate Executive’s employment immediately for Cause in accordance with the
following procedures. The Company shall give Executive written notice (“Notice
of Cause for Termination”) of its intention to terminate Executive’s employment
for Cause, setting forth in reasonable detail the specific conduct of Executive
that it considers to constitute Cause and the specific provision(s) of this
Agreement on which it relies, and stating the date, time and place of the Board
meeting to consider the termination for Cause. The Board meeting shall be held
not less than ten (10) and not more than twenty (20) business days after
Executive receives the Notice of Cause for Termination. Executive shall be given
an opportunity, together with counsel, to be heard at the Board meeting. The
Executive’s termination for Cause shall be effective when and if a resolution is
duly adopted at the Board meeting by a two‑thirds vote of the entire membership
of the Board, stating that in the good faith opinion of the Board, Executive
conducted himself as described in the Notice of Cause for Termination, and that
such conduct constitutes Cause under this Agreement.


If Executive’s employment is terminated by the Company for Cause, he shall be
entitled to his:
    
(i) Base Salary accrued through the Date of Termination; plus


(ii) Any unpaid award(s) under any Incentive Plan in an amount equal to that
which the Executive would have received in the year in which the Date of
Termination occurs; plus


(iii) All accrued vacation through his Date of Termination; and


(iv) All other vested benefits under the terms of the Company's employee benefit
plans, subject to the terms of such plans.


Payment of all accrued amounts as set forth in this Section 10(b), other than
Incentive Plan award amounts, shall be paid in a lump sum within ten (10) days
or no later than the first Company payroll date on or after Executive’s Date of
Termination. Payment of all Incentive Plan award amounts, if any, shall be paid
as otherwise provided under the applicable Incentive Plan.
(c) By Executive for Good Reason. During the Period of Employment, Executive’s
employment hereunder may be terminated by the Executive for Good Reason upon
written notice to the Company. If


(i) Executive provides written notice to the Company of the occurrence of Good
Reason within ninety (90) days after Executive has knowledge of the

    
4


    



--------------------------------------------------------------------------------




circumstances constituting Good Reason, which notice shall specifically identify
the circumstances which Executive believes constitute Good Reason;
(ii) the Company fails to correct the circumstances within thirty (30) days
after receiving such notice; and
(iii) Executive resigns fifteen (15) days after the Company fails to correct
such circumstances;


then Executive shall be considered to have terminated for Good Reason for
purposes of this Agreement.


If Executive's employment is terminated by Executive for Good Reason, Executive
shall receive the benefits described in Section 10(b) above. Additionally,
Executive shall be entitled, upon execution of a release of claims (exclusive of
claims for indemnification under Section 12 or under Company benefit plans) in a
form reasonably acceptable to the Company and without subsequent revocation
within the period described in such release, to severance payments, in lieu of
any other severance benefits, equal to:
(A) one (1) times Base Salary, as in effect on the Date of Termination, plus
(B) one (1) times Executive’s targeted non-deferred award under the Company’s
Incentive Plan in effect for the calendar year in which the Date of Termination
occurs (or the targeted annual incentive award for the prior year if such has
not then been determined), plus


(C) an award as provided for under the Incentive Plan for the year in which the
Date of Termination occurs, prorated based on the number of full months
Executive was employed in such year and calculated in accordance with the terms
of the applicable Incentive Plan as if the termination were due to death or
disability, plus


(D) to the extent not already paid to Executive under Section 10(b), an
incentive award equal to any unpaid awards from Incentive Plans covering periods
prior to the one in which the Date of Termination occurs, with the amount of
such award being calculated in accordance with the terms of the applicable
Incentive Plan as if the termination were due to death or disability.
Upon termination of Executive’s employment for Good Reason, Executive also shall
be entitled to any benefits mandated under any applicable health care
continuation laws, including but not limited to COBRA, and the Company will
continue paying its portion of the medical and/or dental insurance premiums for
the one year period following the Date of Termination as long as the payment by
Company of these amounts does not violate the non-discrimination requirements in
Section 105(h) of the Internal Revenue Code of 1986, as amended (the “Code) and
its implementing regulations, as the same may be amended from time to time, but
with such payment amounts being credited against (and not in addition to) the
allowable health care continuation period as determined under applicable law.
Executive shall be solely responsible for all health care continuation coverage

    
5


    



--------------------------------------------------------------------------------




costs not otherwise paid by the Company during the initial one year period
following the Date of Termination, or for all costs of coverage for any period
thereafter. Failure of Executive to pay any portion of these applicable premium
costs shall result in immediate loss of coverage as of that date in the manner
provided under applicable law, and regardless of any further commitments by the
Company to continue paying any portion of the applicable premium cost as
otherwise set forth herein.
    
The Base Salary amount under Section 10(c)(A) shall be paid in a lump sum within
ten (10) days or no later than the first Company payroll date on or after the
date the release becomes effective. All other Incentive Plan awards shall be
paid within the periods specified by the applicable Incentive Plan. Payments
under this Section 10(c) shall be paid or provided only at the time of a
termination of Executive's employment that constitutes a Separation from
Service. Further, if Executive is a Specified Employee, any payments described
under this Section 10(c) shall be delayed for a period of six (6) months
following Executive’s Separation from Service to the extent and up to an amount
necessary to ensure such payments are not subject to the penalties and interest
under Section 409A of the Code. If the payments are delayed as a result of the
previous sentence, then on the first day following the end of such six (6) month
period (or such earlier date upon which such amount can be paid under
Section 409A of the Code without resulting in a prohibited distribution), the
Company shall pay Executive a lump sum amount equal to the cumulative amount
that would otherwise have been payable to Executive during such period, plus
interest credited from the date of Executive’s Separation from Service to the
date of payment at the “applicable federal rate” provided for in
Section 7872(f)(2)(A) of the Code in effect as of the date of such Separation
from Service.




(d) By Executive Other than for Good Reason. Executive may terminate this
Agreement for any reason other than for Good Reason, upon sixty (60) days'
written notice to the Company. If Executive terminates the Agreement for any
reason, he shall have no liability to the Company or its affiliates solely as a
result thereof.


If Executive’s employment is terminated by Executive without Good Reason,
Executive shall be entitled to the benefits described in Section 10(b) above,
subject to the terms and conditions of that Section. Benefits paid under this
Section 10(d) shall be paid in the time and manner as set forth under Section
10(b).


(e) By the Company Other than for Cause. The Company may terminate this
Agreement for any reason other than for Cause upon sixty (60) days' written
notice to Executive. If the Executive's employment is terminated by the Company
without Cause, the Executive shall receive the benefits described in Section
10(c) above, subject to the terms and conditions of Section 10(b) and 10(c).
Benefits paid under this Section 10(e) shall be paid in the time and manner as
set forth under Sections 10(b) and 10(c) respectively.



    
6


    



--------------------------------------------------------------------------------




(f) By the Company Other than for Cause Following a Change of Control. The
Company may terminate this Agreement for any reason other than for Cause upon
sixty (60) days' written notice to the Executive. If the Company terminates this
Agreement other than for Cause within twenty four (24) months following a Change
of Control, Executive shall receive all of the benefits described in Section
10(c) above, subject to the terms and conditions of Sections 10(b) and 10(c);
provided, however, that the benefit described in Section 10(c)(A) shall be
increased from one (1) times Base Salary as in effect on the Date of Termination
to two (2) times Base Salary as in effect on the Date of Termination, and the
benefit described in Section 10(c)(B) shall be increased from one (1) times
Executive’s targeted non-deferred award to two (2) times Executive’s targeted
non-deferred award. The benefits paid under this Section 10(f) shall be paid in
the same time and manner as the benefits under Sections 10(b) and 10(c)
respectively.


(g) By the Executive for Good Reason Following a Change of Control. During the
Period of Employment, Executive’s employment hereunder may be terminated by
Executive for Good Reason upon written notice to the Company. If:


(i) Executive provides written notice to the Company of the occurrence of Good
Reason within ninety (90) days after Executive has knowledge of the
circumstances constituting Good Reason, which notice shall specifically identify
the circumstances which Executive believes constitute Good Reason;


(ii) The Company fails to correct the circumstances within thirty (30) days
after receiving such notice; and


(iii) Executive resigns fifteen (15) days after the Company fails to correct
such circumstances;


then Executive shall be considered to have terminated for Good Reason for
purposes of this Agreement.


If Executive's employment is terminated by Executive for Good Reason within
twenty four (24) months following a Change of Control, Executive shall receive
all of the benefits described in Section 10(f) above, to be paid in the same
time and manner under Section 10(f).


(h) Golden Parachute Limitation. The Company and Executive agree and acknowledge
that their intent is that benefits under this Agreement shall not constitute an
“excess parachute payment” under § 280G of the Code, which would trigger an
excise tax under Code § 4999. To give effect to that intent, and notwithstanding
any other provision of this Agreement to the contrary, if the value of any
compensation (in whatever form) provided pursuant to this Agreement is

    
7


    



--------------------------------------------------------------------------------




counted as a “parachute payment” within the meaning of § 280G(b)(2) of the Code,
and the value of all such parachute payments would exceed 299% of the “base
amount” applicable to the Executive under §280G of the Code, then the amount of
any severance benefit payable under this Agreement shall be reduced to the
extent necessary so that the sum of such parachute payments equals exactly 299%
of the Executive’s base amount.


In addition, the Company and Executive agree and acknowledge that this Agreement
is subject to the requirements of part 1231 of subchapter B of title 12 CFR
Chapter XII regarding golden parachute payments. This Agreement, and any
payments made hereunder, shall comply with such regulations as applicable.


(i) Definitions. The following capitalized terms used in this Section 10 shall
have the meaning assigned below.


(i) “Cause” shall mean that Executive:


(A)     shall have been convicted of (or pled guilty or nolo contendere to) a
felony;


(B)     shall have committed willful acts of misconduct that materially impair
the goodwill or business of the Company or cause material damage to its
property, goodwill, or business monetarily or otherwise;


(C)     shall have willfully breached any representation in Section 3 of this
Agreement;


(D) shall have a willful and continued failure to perform Executive’s material
duties;


(E)     shall have willfully violated any material policies of the Company
contained in the Company’s Code of Ethics to the extent such acts would provide
grounds for a termination for Cause with respect to other employees; or


(F) receipt by the Company of any regulatory order or directive or judicial
determination that Executive be terminated or the authority of the Executive be
materially reduced.



    
8


    



--------------------------------------------------------------------------------




No act or failure to act on the part of Executive shall be considered “willful”
unless it is done, or omitted to be done, by Executive in bad faith and without
reasonable belief that Executive's action or omission was in the best interest
of the Company.


(ii) “Change of Control” means:


(A) the merger, reorganization or consolidation of the Company with or into
another Federal Home Loan Bank or other entity;


(B) the sale or transfer of all or substantially all of the business or assets
of the Company to another Federal Home Loan Bank or other entity;


(C) the purchase by the Company or transfer to the Company of all or
substantially all of the business or assets of another Federal Home Loan Bank;
or


(D) the liquidation of the Company.


Provided that the term “reorganization” contained in this definition of the term
“Change in Control” shall not include any reorganization that is mandated by
federal statute, rule, regulation, or directive, including 12 U.S.C. § 1421 et
seq., as amended, and 12 U.S.C. § 4501 et seq., as amended, and which the
Director of the Federal Housing Finance Agency (or successor agency) has
determined should not be a basis for making payment under this Agreement, by
reason of the capital condition of the Company or because of unsafe or unsound
acts, practices, or condition ascertained in the course of the Agency’s
supervision of the Company or because any of the conditions identified in 12
U.S.C § 4617(a)(3) are met with respect to the Company (which conditions do not
result solely from the mandated reorganization itself, or from action that the
Agency has required the Company to take under 12 U.S.C. § 1431(d)).


(iii) “Date of Termination” means the date specified in the Notice of
Termination, provided, however, that if the Executive's employment is terminated
by reason of death or retirement, the Date of Termination shall be the date of
death of the Executive or retirement date, as the case may be.


(iv) “Disability” means Executive is receiving benefits under a disability plan
sponsored by the Company for a period of not less than three (3) months by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, and which has rendered Executive incapable
of substantially performing Executive’s duties to the Company. Such impairment
shall be evidenced by a certificate signed either by a physician mutually
acceptable to the Company and Executive or, if the

    
9


    



--------------------------------------------------------------------------------




Company and Executive cannot agree upon a physician, by a physician selected by
agreement of a physician designated by the Company and a physician designated by
Executive; provided, however, that if such physicians cannot agree upon a third
physician within thirty (30) days, such third physician shall be designated by
the American Arbitration Association.


(v) “Good Reason” means


(A) a reduction in Executive’s Base Salary or Incentive Plan bonus opportunity,
unless as part of a nondiscriminatory cost reduction applicable to the Company’s
total compensation budget;


(B) a reduction in the Executive’s corporate officer title;


(C) a material change by the Company in the geographic location in which the
Executive is required to perform his services; or


(D) a material breach of this Agreement by the Company.


(vi) “Notice of Termination” means a written notice that (A) indicates the
specific termination provision in this Agreement relied upon, (B) sets forth in
reasonable detail, if necessary, the basis for termination of Executive's
employment under the provision so indicated, and (C) specifies the termination
date. The failure by Executive or Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of the basis
for termination shall not waive any right of such party hereunder or preclude
such party from asserting such fact or circumstance in enforcing his or its
rights hereunder. A termination by the Company or by Executive sha1l be
communicated by a Notice of Termination to the other party hereto given in
accordance with Section 22 of this Agreement.


(vii) “Separation from Service” means a termination of employment within the
meaning of Section 409A of the Code and the regulations and guidance promulgated
thereunder.


(viii) “Specified Employee” as such term is defined under Section 409A of the
Code and the regulations and guidance promulgated thereunder.


11.    Mitigation. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement. Any severance
benefits payable to Executive shall not be subject to reduction for any
compensation received from other employment.



    
10


    



--------------------------------------------------------------------------------




12. Indemnification. The Company shall maintain, for the benefit of Executive,
director and officer liability insurance in form at least as comprehensive as,
and in an amount that is at least equal to, that maintained by the Company for
its Directors. In addition, Executive shall be indemnified by the Company
against liability as an officer of the Company and any subsidiary or affiliate
of the Company to the maximum extent permitted by applicable law and the Bylaws
of the Company. The Executive's rights under this Section 12 shall continue so
long as he may be subject to such liability, whether or not this Agreement may
have terminated prior thereto.


13.
Executive Covenants.



(a) General. Executive and the Company understand and agree that the purpose of
the provisions of this Section 13 is to protect legitimate business interests of
the Company, as more fully described below, and is not intended to impair or
infringe upon Executive's right to work, earn a living, or acquire and possess
property from the fruits of his labor. Executive hereby acknowledges that the
post-employment restrictions set forth in this Section 13 are reasonable and
that they do not, and will not, unduly impair his ability to earn a living after
the termination of his employment with the Company. Therefore, subject to the
limitations of reasonableness imposed by law upon restrictions set forth herein,
Executive shall be subject to the restrictions set forth in this Section 13.


(b) Definitions. The following capitalized terms used in this Section 14 shall
have the meanings assigned to them below, which definitions shall apply to both
the singular and the plural forms of such terms.


“Confidential Information” means any confidential or proprietary information
possessed by the Company without limitation, any confidential “know-how”,
customer lists, details of client or consultant contracts, current and
anticipated customer requirements, pricing policies, price lists, market
studies, business plans, operational methods, marketing plans or strategies,
product development techniques or plans, computer software programs (including
object code and source code), data and documentation, data base technologies,
systems, structures and architectures, inventions and ideas, past, current and
planned research and development, compilations, devices, methods, techniques,
processes, financial information and data, business acquisition plans, new
personnel acquisition plans and any other information that would constitute a
trade secret under the common law or statutory law of the State of Iowa.
Confidential Information shall include any such information possessed by the
Company and provided by or relating to any Member of the Company.




“Person” means any individual or any corporation, partnership, joint venture,
association or other entity or enterprise.



    
11


    



--------------------------------------------------------------------------------




“Principal or Representative” means a principal, owner, partner, shareholder,
joint venturer, member, trustee, director, officer, manager, employee, agent,
representative or consultant.


“Protected Employees” means employees of the Company or its affiliated companies
who were employed by the Company or its affiliated companies at any time within
six (6) months prior to the Date of Termination.


“Restricted Period” means the period of Executive's employment by the Company
plus a period extending two (2) years from the Date of Termination.


“Restrictive Covenants” means the restrictive covenants contained in Section
10(c) and (d) hereof.


(c) Restriction on Disclosure and Use of Confidential Information. Executive
understands and agrees that the Confidential Information constitutes a valuable
asset of the Company and its affiliated entities, and may not be converted to
the Executive's own use. Accordingly, Executive hereby agrees that Executive
shall not, directly or indirectly, at any time reveal, divulge or disclose to
any Person not expressly authorized by the Company any Confidential Information,
and Executive shall not, directly or indirectly, at any time use or make use of
any Confidential Information in connection with any business activity other than
that of the Company. The parties acknowledge and agree that this Agreement is
not intended to, and does not, alter either the Company's rights or Executive's
obligations under any state or federal statutory or common law regarding trade
secrets and unfair trade practices.


(d) Nonsolicitation of Protected Employees. Executive understands and agrees
that the relationship between the Company and each of its Protected Employees
constitutes a valuable asset of the Company and may not be converted to the
Executive's own use. Accordingly, Executive hereby agrees that during the
Restricted Period Executive shall not directly or indirectly on the Executive's
own behalf or as a Principal or Representative of any Person solicit any
Protected Employee to terminate his or her employment with the Company.


(e) Exceptions from Disclosure Restrictions. Anything herein to the contrary
notwithstanding, Executive shall not be restricted from disclosing or using
Confidential Information that: (i) is required by applicable law or in response
to a lawful inquiry from a governmental or regulatory authority; (ii) is or
becomes generally available to the public other than as a result of an
unauthorized disclosure by the Executive or his agent; (iii) becomes available
to Executive in a manner that is not in contravention of applicable law from a
source (other than the Company or its affiliated entities or one of its or their
officers, employees, agents or representative) that is not known by Executive to
be bound by a confidential relationship with the Company or its affiliated
entities or by a confidentiality or other similar agreement; (iv) was known to
the Executive on a non-confidential basis and not in contravention

    
12


    



--------------------------------------------------------------------------------




of applicable law or a confidentiality or other similar agreement before its
disclosure to the Executive by the Company or its affiliated entities or one of
its or their officers, employees, agents or representatives; (v) loses its
status as confidential information for any reason; or (vi) is required to be
disclosed by law, court order or other legal process; provided, however, that in
the event disclosure is required by law, court order or legal process, Executive
shall provide the Company with prompt notice of such requirement so that the
Company may seek an appropriate protective order prior to any such required
disclosure by Executive.


14.
Enforcement of the Restrictive Covenants.



(a) Rights and Remedies upon Breach. In the event Executive breaches, or
threatens to commit a breach of, any of the provisions of the Restrictive
Covenants, the Company shall have the right and remedy to seek to enjoin,
preliminarily and permanently, Executive from violating or threatening to
violate the Restrictive Covenants and to have the Restrictive Covenants
specifically enforced by any court of competent jurisdiction, it being agreed
that any breach or threatened breach of the Restrictive Covenants may cause
irreparable injury to the Company and that money damages would not provide an
adequate remedy to the Company. The rights referred to in the preceding sentence
shall be independent of any others and severally enforceable, and shall be in
addition to, and not in lieu of, any other rights and remedies available to the
Company at law or in equity.


(b) Severability of Covenants. If any court determines that any Restrictive
Covenants, or any part thereof, are invalid or unenforceable, the remainder of
the Restrictive Covenants shall not thereby be affected and shall be given full
effect, without regard to the invalid portions.


15. Cooperation in Future Matters. The Executive hereby agrees that, for a
period of one (1) year following Executive’s Date of Termination, Executive
shall cooperate with the Company's reasonable requests relating to matters that
pertain to Executive's employment by the Company, including, without limitation,
providing information or limited consultation as to such matters, participating
in legal proceedings, investigations or audits on behalf of the Company, or
otherwise making himself reasonably available to the Company for other related
purposes. Any such cooperation shall be performed at times scheduled taking into
consideration Executive's other commitments, and Executive shall be compensated
at a reasonable hourly or per diem rate to be agreed by the parties. The
Executive shall also be reimbursed for all reasonable out of pocket expenses.
Executive shall not be required to perform such cooperation to the extent it
conflicts with any requirements of exclusivity of service for or other
obligations to be performed on behalf of another employer or otherwise, nor in
any manner that in the good faith belief of Executive would conflict with his
rights under or ability to enforce this Agreement.


16. Assistance with Claims. Executive agrees that, for the period beginning on
the Effective Date, and continuing for a reasonable period after Executive's
termination date, Executive will assist the Company in defense of any claims
that may be made against the Company, and will assist the

    
13


    



--------------------------------------------------------------------------------




Company in the prosecution of any claims that may be made by the Company, to the
extent that such claims may relate to services performed by Executive for the
Company. Executive agrees to promptly inform the Company if he becomes aware of
any lawsuits involving such claims that may be filed against the Company. The
Company agrees to provide legal counsel to Executive in connection with such
assistance (to the extent legally permitted), and to reimburse Executive for all
of Executive's reasonable out-of-pocket expenses associated with such
assistance, including travel expenses. For periods after Executive's employment
with the Company terminates, the Company agrees to provide reasonable
compensation to Executive for such assistance. Executive also agrees to promptly
inform the Company, if permitted by law, if he is asked to assist in any
investigation of the Company (or its actions) that may relate to services
performed by Executive for the Company, regardless of whether a lawsuit has then
been filed against the Company with respect to such investigation. The Executive
shall not be required to perform such cooperation to the extent it conflicts
with any requirements of exclusivity of service for or other obligations to be
performed on behalf of another employer or otherwise, nor in any manner that in
the good faith belief of the Executive would conflict with his rights under or
ability to enforce this Agreement.


17. Publicity. Neither party shall issue, without consent of the other party,
which shall not be unreasonably withheld, any press release or make any public
announcement with respect to this Agreement or the employment relationship
between them except as may be required by applicable law or the rules and
regulations of the Securities Exchange Commission if the Company were a
registrant under either the Securities Act of 1933 or the Securities Exchange
Act of 1934. Following the date of this Agreement and regardless of any dispute
that may arise in the future, Executive and the Company jointly and mutually
agree that they will not disparage, criticize or make statements which are
negative, detrimental or injurious to the other to any individual, company or
client, including within the Company.


18. Withholding. Anything in this Agreement to the contrary notwithstanding, all
payments required to be made by the Company hereunder to Executive shall be
subject to withholding, at the time payments are actually made to Executive and
received by him, of such amounts relating to taxes as the Company may reasonably
determine it should withhold pursuant to any applicable law or regulation. In
lieu of withholding such amounts, in whole or in part, the Company may, in its
sole discretion, accept other provision for payment of taxes as required by law,
provided that it is satisfied that all requirements of law as to its
responsibilities to withhold such taxes have been satisfied.


19. Arbitration. Any dispute or controversy between the Company and Executive,
whether arising out of or relating to this Agreement, the breach of this
Agreement, or otherwise, shall be settled by arbitration administered by the
American Arbitration Association (“AAA”) in accordance with its National Rules
for the Resolution of Employment Disputes then in effect, and judgment on the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof. Any arbitration shall be held before a single arbitrator who shall be
selected by the mutual agreement of the Company and the Executive, unless the
parties are unable to agree to an arbitrator, in which case, the arbitrator will
be selected under the procedures of the AAA. The arbitrator shall have the
authority to award any remedy or relief that a court of competent jurisdiction
could order or grant, including, without limitation, the issuance of an
injunction. However, either party may, without

    
14


    



--------------------------------------------------------------------------------




inconsistency with this arbitration provision, apply to any court having
jurisdiction over such dispute or controversy and seek interim provisional,
injunctive or other equitable relief until the arbitration award is rendered or
the controversy is otherwise resolved. Except as necessary in court proceedings
to enforce this arbitration provision or an award rendered hereunder, or to
obtain interim relief, neither a party nor an arbitrator may disclose the
existence, content or results of any arbitration hereunder without the prior
written consent of the Company and the Executive. The Company and the Executive
acknowledge that this Agreement evidences a transaction involving interstate
commerce. Notwithstanding any choice of law provision included in this
Agreement, the United States Federal Arbitration Act shall govern the
interpretation and enforcement of this arbitration provision. The arbitration
proceeding shall be conducted in Des Moines, Iowa or such other location to
which the parties may agree. The Company shall be responsible for the costs of
any arbitrator appointed hereunder and the underlying expenses imposed by the
American Arbitration Association.


20.
Successors.



(a) This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by the Executive's heirs and legal
representatives.


(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.


(c) The Company shall require any successor (whether direct or indirect, by
purchase, merger, reorganization, consolidation, acquisition of property or
stock, liquidation, or otherwise) to all or a substantial portion of its assets,
by agreement in form and substance reasonably satisfactory to the Executive,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform this Agreement
if no such succession had taken place. Regardless of whether such an agreement
is executed, this Agreement shall be binding upon any successor of the Company
in accordance with the operation of law, and such successor shall be deemed the
“Company” for purposes of this Agreement.


(d) As used in this Agreement, the term “Company” shall include any successor to
the Company's business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.


22. Attorneys’ Fees. The Company agrees to pay all legal fees and related
expenses (including the costs of experts, evidence and counsel) incurred by
Executive as a result of the Executive seeking to obtain or enforce any right or
benefit set out in this Agreement or by any other plan or arrangement maintained
by the Company under which Executive may be entitled to receive benefits,
provided the Executive prevails on a material part of the claim.


23. Miscellaneous.

    
15


    



--------------------------------------------------------------------------------






(a) This Agreement shall be governed by and construed in accordance with the
laws of Iowa, without reference to principles of conflicts of laws. The captions
of this Agreement are not part of the provisions hereof and shall have no force
or effect. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.


(b) It is intended that the terms of this Agreement will comply with Section
409A of the Code, and treasury regulations relating thereto, and will be
construed in so far as possible, so as not to subject the Executive to the
payment of any interest or tax penalty related to Section 409A of the Code,
provided, however, that neither the Company is not liable to Executive or
otherwise responsible for any such interest and tax penalties or any other
applicable costs thereto.


(c) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party, by overnight courier, or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:


If to Executive:


At the most recent address on file with the Company


If to the Company:


Federal Home Loan Bank of Des Moines
801 Walnut Street, Suite 200
Des Moines, IA 50309


Attn: Human Resources Director


Or to such other address as either of the parties shall have furnished to the
other in writing in accordance herewith. Notice and communications shall be
effective when actually received by the addressee.


(d) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.


(e) Any party's failure to insist upon strict compliance with any provision
hereof shall not be deemed to be a waiver of such provision or any other
provision hereof.


(f) This Agreement supersedes any prior employment agreement or understandings,
written or oral between the Company and the Executive and contains the entire
understanding of the Company and the Executive with respect to the subject
matter hereof.

    
16


    



--------------------------------------------------------------------------------






(g) This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


[signature page follows]





    
17


    



--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates
written below.




FEDERAL HOME LOAN BANK OF DES MOINES




By: _/s/ Richard S. Swanson_____________
Richard S. Swanson, President and Chief Executive Officer




Date: November 10, 2014
            


By: _/s/ Steven T. Schuler______________
Steven T. Schuler, Executive Vice
President and Chief Financial Officer                


Date: November 10, 2014













    
18


    

